IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bernard Sinkiewicz and                :
Toni Sinkiewicz,                      :
                  Appellants          :
                                      :
            v.                        :   No. 375 C.D. 2015
                                      :   Argued: December 10, 2015
Susquehanna County Board of           :
Commissioners                         :


BEFORE:     HONORABLE DAN PELLEGRINI, President Judge
            HONORABLE MARY HANNAH LEAVITT, Judge
            HONORABLE P. KEVIN BROBSON, Judge

OPINION
BY JUDGE LEAVITT                                      FILED: December 30, 2015

            Bernard and Toni Sinkiewicz (Homeowners) appeal an order of the
Court of Common Pleas of Susquehanna County (trial court) denying their request
for a writ of mandamus to be issued to the Susquehanna County Board of
Commissioners (County). Homeowners sought the writ to compel the County to
enforce the requirements of the Susquehanna County Subdivision and Land
Development Ordinance (SALDO)1 and the Pennsylvania Municipalities Planning
Code (MPC)2 against High Cadence LLC (High Cadence).                 Homeowners
complained to the County that High Cadence had subdivided its property without
the County’s approval. However, the County disagreed with Homeowners’ legal
conclusion and, thus, declined to take action against High Cadence. The trial court

1
  SUSQUEHANNA COUNTY SUBDIVISION AND LAND DEVELOPMENT ORDINANCE, effective January
26, 2011, Ordinance # 2005-01, as amended.
2
  Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§10101 - 11202.
held that by granting others permission to use its land, High Cadence did not effect
subdivisions that triggered the requirements of the SALDO or the MPC. Thus,
Homeowners were not entitled to a writ of mandamus.
                                           Background
                 Homeowners own real property located in Gibson Township,
Susquehanna County, adjacent to the property owned by High Cadence. High
Cadence’s property consists of two lots. Lot No. 5 is approximately 29 acres and
includes a single family residence.3 Lot No. 10 is approximately 13 acres and
includes a commercial building that originally housed a sawmill.
                 Over the past several years, portions of Lot No. 5 and Lot No. 10 have
been used, with High Cadence’s permission, by a variety of business enterprises.
Currently, Scott and Longacre Trucking, LLC uses most of Lot No. 10 to operate a
trucking and truck repair business, known as “Route 92 Truck Repair.” In turn,
Scott and Longacre has rented out parts of Lot No. 10 it does not need. For
instance, for approximately one year, Scott and Longacre rented four acres of Lot
No. 10 to Cody Energy Services, Inc., which conducted pipeline fabricating
activities on the lot. At another time, Scott and Longacre rented some of the front
acreage of Lot No. 10 to Letourneau Corporation for equipment storage.
Currently, Scott and Longacre rents ten acres of Lot No. 10 to another pipeline
fabrication company known as “Michael’s Pipeline.”                    High Cadence has also
rented Lot No. 10 to persons other than Scott and Longacre. It rented three acres
of Lot No. 10 to Somerset Water Resources for its fracking water supply operation.



3
    Donald Twining is the caretaker for High Cadence; he resides in the house with his family.


                                                  2
             High Cadence often rents a portion of Lot No. 5 to natural gas
industry service companies for equipment storage.         At one point, it rented
approximately three acres of Lot No. 5 for several months to a company called
“Rain for Rent” for the storage of water tankers. At present, one acre of Lot No. 5
is being used by Bruce Woodmansee & Sons, a pipeline land clearing company,
for equipment storage.
             Though all of the leases between High Cadence and its lessees have
been oral, Scott and Longacre used a written agreement to sub-lease part of its
leased property to Cody Energy Services, Inc. The written agreement established a
rental period of one year, with an option to renew, for payment of $1,750 per
month. It states that “Cody Energy Services, Inc.” has the right to use “the 4 (four)
acre premises located at: 232 State Route 2036 Thompson PA 18465.”
Reproduced Record at 452a (R.R.____). Both of High Cadence’s lots, which total
42 acres, use this address. No boundaries or further description of the sub-leased
four acres are set forth in the lease.
             Homeowners complained to the Susquehanna County Planning
Commission that High Cadence had not obtained the Commission’s approval to
subdivide Lot Nos. 5 and 10 in connection with the various above-listed tenancies.
By letter dated July 1, 2013, the Planning Commission informed Homeowners that
no action would be taken because it did not agree that any “subdivision” had
occurred. The letter set forth three reasons regarding why no enforcement action
could be taken against High Cadence:

             1. It is the Planning Commission’s understanding that an
             approved industrial development existed on the subject property


                                         3
              prior to the purchase of the neighboring property by
              [Homeowners].

              2. The Susquehanna County Planning Commission has not,
              for as long as any member can remember, required a
              subdivision or land development plan for a lease of a portion of
              property.

              3. There is no mechanism known to the Planning
              Commission to discover if and when a lease of a portion of
              property has taken place.

R.R. 435a.
              In response, Homeowners instituted the instant mandamus action to
compel the County to require High Cadence to file a subdivision plan for Lot Nos.
5 and 10, which had been subdivided by reason of the above-described rental
agreements, or “leases.”4 A hearing was held on December 15, 2014.                       At the
hearing, Donald Twining, High Cadence’s caretaker for Lot Nos. 5 and 10, Robert
Templeton, the Director of Planning for Susquehanna County, and Adam
Longacre, the owner of Scott and Longacre, testified.
              Twining testified that he formerly owned the property from 1998 to
2012. R.R. 203a. At the time of his purchase, the property consisted of one lot,
which he later subdivided into Lot No. 5 and Lot No. 10. R.R. 205a. In 2012, the
property was sold at a public auction to High Cadence, a company owned by
Twining’s brother.        R.R. 203a.       Twining explained that the various rental
agreements did not specify dimensions; rather, the agreements allowed the renters

4
   The County filed preliminary objections in the nature of a demurrer, asserting that
Homeowners’ mandamus action was improper because it sought to compel the County’s exercise
of discretion. The trial court overruled the preliminary objections in an order dated February 6,
2014.


                                               4
to “use what they need[ ].” R.R. 211a, 213a. The agreements were oral, not
written. R.R. 216a.
             Templeton testified on behalf of the County. He explained that the
County declined the Homeowners’ request to bring enforcement actions against
High Cadence because the County concluded that the casual rental agreements had
not effected subdivisions. Templeton explained:

             So the definition of lot is: “A designated parcel, tract, or area of
             land regardless of size, established by a plat.” A plat is a
             surveyor’s description by [metes] and bounds of a property. So,
             I contend that leasing a portion, you know, 2 or 3 acres over
             here with a wave of a hand or the portion behind the building is
             not a lot, is not a plat, it’s not a platted lot.

R.R. 235a.    Templeton then discussed leasing situations that could effect a
subdivision within the meaning of the SALDO and the MPC:

             Over the years, we’ve had a number of cell towers developed
             throughout the county. The cell tower companies lease –
             generally 100 by 100 foot piece of land with courses and
             distances. That was submitted to the Planning Commission,
             along with the development. The Planning Commission
             considers that a land development, but there’s also a
             specifically designated leased parcel which is submitted to the
             Planning Commission for approval, along with the development
             of the tower.

R.R. 243a.
             Templeton explained that Homeowners’ real objection was with the
commercial and industrial uses of the land owned by High Cadence. He stated as
follows:

             I see this more as a zoning issue, is an issue that would be
             addressed if there was a zoning ordinance. The use of the land,
                                          5
                 various uses on a single piece of land, that has in my knowledge
                 of planning always been a zoning issue rather than subdivision,
                 dividing up land into specific lots, or land development
                 building a commercial or industrial development. Gibson
                 Township does not have zoning[.]

R.R. 238a (emphasis added).             Templeton opined that Homeowners sought to
prevent land uses they found offensive by invoking the County’s SALDO when
what was needed was the enactment of land use regulation, i.e., zoning.
                 By order filed February 26, 2015, the trial court denied Homeowners’
complaint on the merits. In its accompanying one and a half page opinion, the trial
court explained:

                 We are not aware of any new buildings, streets, sewers or sewer
                 systems to have been constructed by any tenants or subtenants
                 of any of the areas of the subject lots. Our understanding of the
                 matter was that the existing building or buildings were used and
                 no new ones constructed. Further, many of the lessors were
                 only using barren lands/acreage upon which to conduct their
                 business. This being the case then there is not a right or
                 jurisdiction under either the MPC or SALDO.

Trial Court op. of 2/26/15, at 2 (citation omitted).5 Homeowners then appealed to
this Court.



5
    The entirety of the trial court’s opinion is as follows:
         Plaintiffs, Bernard Sinkiewicz and Toni Sinkiewicz, by and through their legal
         counsel, filed a Complaint in Mandamus on October 4, 2013, against Defendant
         Susquehanna County Board of Commissioners (Board).
         Plaintiffs, owners of a 30.55 acre rural residential property in Gibson Township,
         Susquehanna County, seek the court to compel the Board to enforce compliance
         by an entity, High Cadence, an adjacent landowner, with the Susquehanna County
         Subdivision and Land Development Ordinance and require High Cadence to
         obtain necessary land development and/or subdivision approvals.
(Footnote continued on the next page . . .)
                                                 6
                                        Appeal Issues
               On appeal,6 Homeowners raise two issues. First, they argue that the
trial court erred in holding that High Cadence did not effect a subdivision that
required the County’s review and approval. Second, they argue that the trial court
correctly held that a mandamus action was appropriate where, as here, the
plaintiffs sought to compel the County to enforce the SALDO. The County rejoins

(continued . . .)
        Additionally, Plaintiffs Sinkiewicz seek the court to direct the Board to take such
        actions as are necessary to cease ongoing violations of the Susquehanna
        Subdivision and Land Development Ordinance until all proper approvals
        thereunder have been obtained by High Cadence.
        The Board by its legal counsel on October 24, 2013 filed a Preliminary Objection
        to Plaintiffs’ Complaint in Mandamus citing legal insufficiency of a pleading
        (Demurrer).
        The Court, after argument and briefing, filed an opinion and order on February 6,
        2014, overruling the preliminary objections and ordering the Defendant Board to
        file an answer to Plaintiff’s Complaint in Mandamus. In the opinion we
        determined that (sic) the remedies and/or enforcement provisions of both the
        SALDO and MPC (Municipal Planning Code) to be discretionary.
        In the instant matter we must concern ourselves with the question of whether or
        not under the circumstances presented as to the lands in question improvements
        are sought to be made upon the lots in question. We are not aware of any new
        buildings, streets, sewers or sewer systems to have been constructed by any
        tenants or subtenants of any of the areas of the subject lots. Our understanding of
        the matter was that the existing building or buildings were used and no new ones
        constructed. Further, many of the lessors were only using barren lands/acreage
        upon which to conduct their business. This being the case then there is not a right
        or jurisdiction under either the MPC or SALDO. In Re Heritage Bldg. Group,
        Inc., 977 A.2d 606 (Pa. Cmwlth. 2009).
Trial Court op. of 2/26/15.
6
  This Court’s review of a trial court’s denial of a writ of mandamus determines whether the trial
court committed an error of law or abused its discretion, and whether substantial evidence exists
to support its findings. Township of Forks v. Forks Township Municipal Sewer Authority, 759
A.2d 47, 51 n.2 (Pa. Cmwlth. 2000). Our scope of review on factual findings is deferential.
Reading Area Water Authority v. Schuylkill River Greenway Association, 100 A.3d 572, 577 (Pa.
2014). Our standard of review of legal questions is de novo. Podolak v. Tobyhanna Township
Board of Supervisors, 37 A.3d 1283, 1287 (Pa. Cmwlth. 2012).


                                                7
that the casual “leases” authorized by High Cadence did not have a fixed duration
or convey a discrete portion of a property. Neither Lot No. 5 nor No. 10 has been
subdivided. The County also argues that the trial court erred in overruling its
preliminary objections because mandamus is not available where, as here,
Homeowners sought to compel the County to exercise discretion in a particular
way.
                              Mandamus Principles
             The common law writ of mandamus lies to compel an official’s
performance of a ministerial act or a mandatory duty. McGill v. Pennsylvania
Department of Health, Office of Drug and Alcohol Programs, 758 A.2d 268, 270
(Pa. Cmwlth. 2000). “The burden of proof falls upon the party seeking this
extraordinary remedy to establish his legal right to such relief.”        Werner v.
Zazyczny, 681 A.2d 1331, 1335 (Pa. 1996). Mandamus requires “[1] a clear legal
right in the plaintiff, [2] a corresponding duty in the defendant, and [3] a lack of
any other adequate and appropriate remedy at law.” Crozer Chester Medical
Center v. Department of Labor and Industry, Bureau of Workers’ Compensation,
Health Care Services Review Division, 22 A.3d 189, 193 (Pa. 2011) (citations
omitted). Mandamus is not available to establish legal rights but only to enforce
rights that have been established. Wilson v. Pennsylvania Board of Probation and
Parole, 942 A.2d 270, 272 (Pa. Cmwlth. 2008). As a high prerogative writ,
mandamus is rarely issued and never to interfere with a public official’s exercise of
discretion. Chadwick v. Dauphin County Office of the Coroner, 905 A.2d 600, 603
(Pa. Cmwlth. 2006).




                                         8
             A writ of mandamus can be used to compel a public official to
exercise discretion where the official has a mandatory duty to perform a
discretionary act and has refused to exercise discretion. In establishing this use of
mandamus, our Supreme Court explained as follows:

             But where by a mistaken view of the law or by an arbitrary
             exercise of authority there has been in fact no actual exercise of
             discretion, the writ will lie.

Tanenbaum v. D’Ascenzo, 51 A.2d 757, 758 (Pa. 1947) (citations omitted)
(emphasis added). When the official refuses to exercise discretion, a writ of
mandamus “will lie” to compel the official to do so. Id. Notably, where a public
official “is clothed with discretionary powers, and has exercised those powers,
mandamus will not lie to compel a revision of the decision resulting from such
exercise of discretion, though in fact, the decision may be wrong.” Anderson v.
Philadelphia, 36 A.2d 442, 444 (Pa. 1944) (emphasis added).
             Applicable Law on Subdivision and Land Development
             We begin with a review of the law on subdivision and land
development.        This subject has been addressed in legislation enacted by the
General Assembly and by the County.
             The MPC states that where a municipality has enacted a subdivision
and land development ordinance, its terms must be followed in order to effect a
lawful development or subdivision. Section 507 of the MPC states, in relevant
part, as follows:

             Where a subdivision and land development ordinance has been
             enacted by a municipality under the authority of this article no
             subdivision or land development of any lot, tract or parcel of
             land shall be made, no street, sanitary sewer, storm sewer,
                                          9
            water main or other improvements in connection therewith shall
            be laid out, constructed, opened or dedicated for public use or
            travel, or for the common use of occupants of buildings
            abutting thereon, except in accordance with the provisions of
            such ordinance.

53 P.S. §10507 (emphasis added).
            The County has adopted such an ordinance, and several of its
provisions are relevant here.    First, subdivision plans must be filed with the
Susquehanna County Planning Commission:

            All plans for the subdivision and/or development of land within
            the corporate limits of the municipalities governed by this
            Ordinance shall be submitted to and reviewed by the
            Susquehanna County Planning Commission and other
            Municipal, State and/or County Officials as provided in this
            Ordinance, and shall be approved or disapproved by the
            Planning Commission in accordance with the procedures
            specified in this Article.

SALDO, §301 (emphasis added); R.R. 304a. The SALDO further provides that
the “[a]pplications for subdivision and/or land development plans shall be
submitted in the manner and form prescribed by the Planning Commission” and
“shall contain and be supplemented with such information as may be required by
the Planning Commission and/or the Planning Department.” SALDO, §400; R.R.
319a. The SALDO defines “subdivision” as:

            The division or redivision of a lot, tract, or parcel of land by any
            means into two (2) or more lots, tracts, parcels or other
            divisions of land including changes in existing lot lines for the
            purpose, whether immediate or future, of lease, partition by the
            court for distribution to heirs or devisees, transfer of ownership
            or building or lot development[.]


                                         10
SALDO, §204 (emphasis added); R.R. 302a.7 Finally, the SALDO provides that

             In addition to other remedies, the County may institute and
             maintain appropriate actions by law or in equity to restrain,
             correct or abate violations to prevent unlawful construction, to
             recover damages and to prevent illegal occupancy of a building,
             structure or premises.

SALDO, §1104.1.A; R.R. 423a (emphasis added).
                 Landowners’ Request for a Writ of Mandamus
             The County contends that because it does not have a mandatory duty
to enforce the SALDO, Homeowners lacked a clear legal right to relief. By
contrast, the County’s Planning Commission does have a mandatory duty to rule
upon an application for a subdivision and land development plan. Accordingly, if
the County refuses to exercise its discretion when presented with such an
application, a writ of mandamus may lie to force it to rule, albeit not to direct the
exercise of its discretion in a particular way. McGill, 758 A.2d at 270. However,
the County’s decision on whether or not to undertake an enforcement action
requires the exercise of a type of discretion that cannot be compelled by a writ of
mandamus.
             To begin, the SALDO states that “the County may institute and
maintain appropriate actions … to restrain, correct or abate violations” of the
SALDO. SALDO, §1104.1.A (emphasis added); R.R. 423a. It does not require
the County to seek out and initiate legal actions against wayward property owners.



7
  The SALDO’s definition of “subdivision” mirrors the definition of “subdivision” found in
Section 107 of the MPC, 53 P.S. §10107.


                                           11
Homeowners seek to compel the County to exercise its prosecutorial discretion,
which is a matter beyond judicial review regardless of the form of action.
            The exercise of an agency’s prosecutorial discretion is not subject to
judicial review, any more than the discretion of a criminal prosecutor not to
prosecute a particular case can be reviewed by courts.        In an early en banc
decision, this Court upheld the decision of the Medical Education and Licensure
Board and the State Board of Nurse Examiners not to pursue a private party
complaint filed against the licenses of several medical providers. We held that
when an agency considers whether or not to take an enforcement action, it
exercises prosecutorial discretion that is beyond judicial review. We explained:

            In exercising such discretion, neither Board action is properly
            subject to judicial review, for such action is not adjudicatory in
            nature. See generally, 1 Davis, Administrative Law Treatise
            §4.07 (1958).... [E]xecutive officers of government who are
            impressed with discretionary powers of prosecution often
            choose not to exercise those powers upon policy considerations
            wholly apart from the possibility that sufficient cause might
            exist to support a prosecutorial action. Incident, however, to
            the constitutional separation of powers between the executive
            and judicial branches of government, courts cannot interfere
            with the executive’s free exercise of such discretionary
            determinations.

In re: Frawley, 364 A.2d 748, 749 (Pa. Cmwlth. 1976) (emphasis added).
            The United States Supreme Court has explained the nature of the
policy considerations referenced in Frawley. The Supreme Court held in Heckler
v. Chaney, 470 U.S. 821, 831 (1985), that “agency decisions to refuse
enforcement” are unsuitable for judicial review. The reasons are several.



                                        12
             First, an agency decision not to enforce often involves a
             complicated balancing of a number of factors which are
             peculiarly within its expertise. Thus, the agency must not only
             assess whether a violation has occurred, but whether agency
             resources are best spent on this violation or another, whether
             the agency is likely to succeed if it acts, whether the particular
             enforcement action requested best fits the agency’s overall
             policies, and, indeed, whether the agency has enough resources
             to undertake the action at all. An agency generally cannot act
             against each technical violation of the statute it is charged with
             enforcing. The agency is far better equipped than the courts to
             deal with the many variables involved in the proper ordering of
             its priorities.
                                             ***
             Finally, we recognize that an agency’s refusal to institute
             proceedings shares to some extent the characteristics of the
             decision of a prosecutor in the Executive Branch not to indict -
             a decision which has long been regarded as the special province
             of the Executive Branch, inasmuch as it is the Executive who is
             charged by the Constitution to “take Care that the Laws be
             faithfully executed.” U.S. Const., Art. II, §3.

Id. at 831-32 (emphasis added).
             The SALDO does not impose a mandate upon the County to enforce
the SALDO. As treatise authority observes, it is typical for legislation to provide
in the strongest terms that a prosecutor must enforce a statute. Even so, the
legislature presumes that there is a concomitant power not to enforce. 2 KENNETH
C. DAVIS, ADMINISTRATIVE LAW TREATISE §9:1, at 216-218 (2d. ed. 1979). A
fortiori, where, as here, the SALDO does not present the agency’s power to
enforce a law as a mandate,8 a writ of mandamus does not lie.

8
  Likewise, we have held that homeowners may not use a writ of mandamus as a means of
compelling a county to enforce zoning provisions. Hanson v. Lower Frederick Township Board
(Footnote continued on the next page . . .)
                                           13
               The County’s exercise of discretion not to enforce the SALDO is
beyond judicial review. It is not for courts to decide whether the County should
pursue putative violations of its SALDO or matters it may consider more
compelling such as, for example, the discharge of raw sewage into a stream that
flows through a County park. The County must be able to set its priorities free
from judicial interference. In any case, Homeowners did not have a clear right to
relief because the County’s reasons for not instituting an enforcement action
against High Cadence were legally sound, as set forth below.
                              Subdivision for a Lease
               Homeowners argue that because the County’s SALDO regulates
“divisions of land … [done] for the purpose … of lease,” High Cadence has
subdivided its property.             SALDO, §204 (Specific Terms); R.R. 302a.
Homeowners argue that before leasing various portions of the property, High
Cadence was required to apply for and obtain approval of a subdivision plan.
SALDO, §301 (General); R.R. 304a.9 Homeowners rely on White v. Township of
Upper St. Clair, 799 A.2d 188 (Pa. Cmwlth. 2002) to support this position.10


(continued . . .)
of Supervisors, 667 A.2d 1221, 1223 (Pa. Cmwlth. 1995). As we explained in Hanson, Section
617 of the MPC provides homeowners with a private right of action to redress zoning violations
of neighbors. 53 P.S. §10617 (“In case any … land is … used in violation of any ordinance
enacted under this act … any aggrieved owner … of real property … may institute any
appropriate action … to prevent, restrain, correct or abate such building, structure, landscaping
or land, or to prevent, in or about such premises, any act, conduct, business or use constituting a
violation.”). As the trial court observed, no mirror provision in the MPC exists for subdivision
violations. Trial Court op. of 2/6/14, at 12.
9
  It states:
         All plans for the subdivision and/or development of land within the corporate
         limits of the municipalities governed by this Ordinance shall be submitted to and
         reviewed by the Susquehanna County Planning Commission and other Municipal,
(Footnote continued on the next page . . .)
                                               14
              In White, a township entered into an agreement with a
telecommunications company to lease .428 acres of a dedicated park for the
development of a communications tower and a 20-foot wide, one quarter mile long
access road to the tower. The lease was for an initial 25 year term, with a renewal
option for three consecutive terms. Residents of the township brought suit against
the township, inter alia, for failing to require the telecommunications company to
comply with the township’s SALDO before subdividing the land for the lease. The
trial court disagreed that the lease effected a subdivision and development and
dismissed the residents’ action. On appeal, this Court reversed.
              We explained that the township’s lease “conveys the use of a discrete
parcel of land from the [t]ownship to [the telecommunications company]” by
lease. White, 799 A.2d at 202 (emphasis added). The township’s SALDO defined
a “subdivision” as any action that divides a lot “for the … immediate … purpose of
lease.” Id. Because the lease identified a discrete parcel and because the SALDO
defined “subdivision” as it did, we concluded that the lease in question subdivided
the land within the meaning of the township’s SALDO.
              The County distinguishes White.           The lease in White conveyed a
discrete portion of the park to the telecommunications company in a written and
definitive contract for an initial period of 25 years. By contrast, the “leases” in the

(continued . . .)
       State and/or County Officials as provided in this Ordinance, and shall be
       approved or disapproved by the Planning Commission in accordance with the
       procedures specified in this Article.
SALDO, §301.
10
   In White, the issue of whether an action in mandamus was the proper vehicle for challenging
the County’s lease of a park to a telecommunications company was not raised. Notably, the
complaint in White involved numerous counts, not just mandamus.


                                             15
matter sub judice are vague as to location and term. Because the leases are not
written, it cannot be discerned what portions of the land are to be used exclusively
by High Cadence, exclusively by the lessees or used jointly. Further, the lease in
White conveyed a parcel of .428 acres of property, i.e., a “discrete parcel of land,”
for a period of 25 to 75 years, for development of a communications tower. White,
799 A.2d at 202.
             The leases at issue in this case grant others permission to “use what
they needed.” See R.R. 211a. The property in question is jointly used by High
Cadence, the lessees, and the sub-lessees. The agreements between High Cadence
and its lessees, and sub-lessees, do not convey discrete portions of land. Further,
as noted by the trial court, none of the lessees, or sub-lessees, constructed
“buildings, streets, sewers or sewer systems.” Trial Court op. of 2/26/15, at 2. In
sum, the leases effected neither a subdivision nor a development, in contrast to
White.
             In short, because White concerned the conveyance of a discrete parcel
of land and a land development that accompanied the lease, it is distinguishable.
We affirm the trial court’s construction of the SALDO.
                                    Conclusion
             The trial court erred in allowing Homeowners to proceed in a
mandamus action to compel the County to initiate actions to enforce the SALDO.
In any case, High Cadence did not need to file a subdivision plan to allow others to
use its land in arrangements that do not convey a discrete portion of property.
Accordingly, we affirm the order of the trial court.

                                              ______________________________
                                              MARY HANNAH LEAVITT, Judge
                                         16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bernard Sinkiewicz and             :
Toni Sinkiewicz,                   :
                  Appellants       :
                                   :
           v.                      :   No. 375 C.D. 2015
                                   :
Susquehanna County Board of        :
Commissioners                      :


                                ORDER

           AND NOW, this 30th day of December, 2015, the order of the Court
of Common Pleas of Susquehanna County filed February 25, 2015, in the above-
captioned matter is hereby AFFIRMED.

                                         ______________________________
                                         MARY HANNAH LEAVITT, Judge